18 U.S. 198 (____)
5 Wheat. 198
UNITED STATES
v.
LANCASTER.
Supreme Court of United States.

March 10th, 1820. The cause was argued by C.J. Ingersoll, for the plaintiffs, and by Sergeant, for the defendant.
*199 March 17th. MARSHALL, Ch. J., delivered the opinion of the court, that it had no jurisdiction of the cause, as the district judge could not sit in the circuit court, on a writ of error from his own decision, and consequently, there could be no division of opinion to be certified to this court.[(a)]
*JUDGMENT.  This cause came on to be heard, on the transcript of [*435 the record of the circuit court for the district of Pennsylvania, and was argued by counsel: on consideration whereof, it was adjudged and ordered, that the said cause be remanded to the said circuit court, it not appearing from the said transcript that this court has jurisdiction in said cause.
NOTES
[(a)]  Neither can a cause be brought to this court by writ of error, which has been carried from the district to the circuit court by writ of error. United States v. Barker, 2 Wheat. 395.